 1   NICHOLAS A. TRUTANICH
     United States Attorney, District of Nevada
 2   Nevada Bar Number 13644
     HOLLY A. VANCE
 3   Assistant United States Attorney
     400 S. Virginia Street, Suite 900
 4   Reno, NV 89501
     (775) 784-5438
 5   Holly.A.Vance@usdoj.gov
 6   Attorneys for the United States
 7
                                 UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9

10   MARY KIM PICCININI, and                            Case No. 3:17-cv-00584-HDM-WGC
     GEORGE ELDRIDGE & SON, INC.,
11                                                       ORDER GRANTING
                             Plaintiffs,
12                                                      Joint Motion to Extend Stay of
             v.                                         Proceedings in Light of Settlement
13
     UNITED STATES OF AMERICA,
14
                             Defendant.
15

16

17          Defendant United States of America and Plaintiff George Eldridge & Son, Inc.

18   hereby notify the Court that on March 3, 2020, the parties reached a settlement in this action.

19   It is anticipated that the settlement documents can be completed, and a Stipulation and

20   Proposed Order of Dismissal filed, within the next sixty (60) days.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27

28
                                                    1
 1          In light of the above, the parties respectfully request that the Court extend the current
 2   stay of all proceedings (ECF No. 66) until May 11, 2020.
 3          Respectfully submitted this 9th day of March, 2020.
 4    Counsel for Plaintiff George                      NICHOLAS A. TRUTANICH
      Eldridge & Son, Inc.                              United States Attorney
 5
       /s/ Thomas R. Brennan                             /s/ Holly A. Vance
 6    THOMAS R. BRENNAN                                 HOLLY A. VANCE
                                                        Assistant United States Attorney
 7
                                                        Counsel for Defendant
 8

 9

10
                                                 IT IS SO ORDERED.
11

12
                                                 United States District Judge
13                                               United States Magistrate Judge
14
                                                 DATED: March 10, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
